Order entered January 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00051-CR

                          JONATHAN DEMOND CREWS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1356357-M

                                            ORDER

       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, this is the ORDER of the Court:

        We ORDER the Dallas County District Clerk to provide counsel Niles Illich with a

paper copy of the clerk’s record that is redacted to delete the juror questionnaires, as well as the

addresses, dates of birth, and social security numbers of individuals other than appellant on all

documents on which they appear.

       We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court,

to provide Mr. Illich with a paper copy of the reporter’s record, redacted to delete the addresses,

dates of birth, and social security numbers of individuals other than appellant on all documents

on which they appear.
        We ORDER counsel Niles Illich to send appellant copies of the clerk’s and reporter’s

records, as redacted in accordance with this order, and to provide this Court, within FORTY

DAYS of the date of this order, with written verification that the record has been sent to

appellant.

       Appellant’s pro se response is due by APRIL 15, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; Felicia Pitre, Dallas County District Clerk; Niles

Illich; and the Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jonathan

Crews, TDCJ No. 1908647, Lewis Unit Unit, 777 F.M. 3497, Woodville, Texas 75990.

                                                     /s/    LANA MYERS
                                                            JUSTICE